DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-3, 5, 6, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0253781 A1 Gill et al.
2:	As for Claim 1, Gill et al depicts in Figures 4A, 4B, 30 and 31 and teaches in Paragraphs [0114] An image-capturing apparatus comprising: a band-pass filter (3000) that is divided into a plurality of areas (3005, 3010  and 3020), each of which transmits incident light in a different wavelength band (Red, Green and Blue); a mask (3110) that is divided corresponding to the plurality of areas, and modulates 
3:	As for Claim 2, Gill et al teaches in Paragraphs [0115] wherein the mask has a mask pattern having a unit size that is different for each of the plurality of areas. Gill et al teaches the spatial frequency range of grating 3110, the depth of grating features and composition of grating 3110, and the geometry of the grating sub-elements may be optimized for the selected color
4:	As for Claim 3, Gill et al teaches in Paragraphs [0115] wherein the mask pattern for each of the plurality of areas is a mask pattern having a different unit size that is based on the wavelength band of the incident light that is transmitted through the band-pass filter. Gill et al teaches the spatial frequency range of grating 3110, the depth of grating features and composition of grating 3110, and the geometry of the grating sub-elements may be optimized for the selected color
5:	As for Claim 5, Gill et al teaches in Paragraphs [0086 and 0115] wherein a distance from the mask to the image-capturing plane of the solid-state image-capturing device differs for each of the plurality of areas. Gill et al teaches the spacing between the gratings and array are optimized based on color.
6:	As for Claim 6, Gill et al teaches in Paragraphs [0086 and 0115] wherein the distance from the mask to the image-capturing plane of the solid-state image-capturing device is a distance that differs on a basis of the wavelength band of the incident light that is transmitted through each of the plurality of 
7:	As for Claim 14, Gill et al depicts in Figure 1A and teaches in Paragraphs [0086 and 0115] wherein a minute gap is formed in a direction of incidence of the incident light between the solid-state image capturing device and the mask.
8:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 1.
9:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 1.
Allowable Subject Matter
Claims 4, 7-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 18, 2021